                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                       : Nos. 1:19-bk-04714-HWV
   FOX SUBACUTE AT                           :      1:19-bk-04716-HWV
   MECHANICSBURG, LLC, FOX                   :      1:19-bk-04717-HWV
   SUBACUTE AT CLARA BURKE,                  :      1:19-bk-04715-HWV
   INC., FOX SUBACUTE AT                     :
   SOUTH PHILADELPHIA, LLC,                  :
   and FOX NURSING HOME CORP.                :             Chapter 11
   d/b/a FOX SUBACUTE AT                     :
   WARRINGTON                                :
                                             :
                            Debtors          :


         SUA SPONTE ORDER REGARDING PATIENT CARE OMBUDSMAN

       It appearing from the Petition that the Debtors are health care businesses as defined in
section 101(27A) of the Bankruptcy Code, and after consideration of F.R.B.P. 2007.2 which
provides that the court may set a deadline for the United States Trustee or other party in
interest to file a motion alleging that the appointment of a patient care ombudsman is not
necessary ("2007.2 Motion"), and on the court's own motion, it is hereby
       ORDERED that the deadline to file a 2007.2 Motion is November 25, 2019.




   Dated: November 6, 2019                     By the Court,



                                               Henry W. Van Eck, Bankruptcy Judge    (JH)




Case 1:19-bk-04714-HWV        Doc 28 Filed 11/06/19 Entered 11/06/19 13:02:48               Desc
                              Main Document     Page 1 of 1
